STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re: R.W.                                                                       FILED
                                                                            September 25, 2017
No. 17-0260 (Jefferson County CC-19-2015-JA-42)                                  RORY L. PERRY II, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA


                              MEMORANDUM DECISION
        Petitioner Mother P.B., by counsel Nancy A. Dalby, appeals the Circuit Court of
Jefferson County’s February 14, 2017, order terminating her parental rights to R.W.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Lee Niezgoda,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”),
William Prentice Young, filed a response on behalf of the child in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in finding that the DHHR made
reasonable efforts to achieve reunification of the family in the proceedings below.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In June of 2015, petitioner gave birth to twins, one of whom died at birth. The surviving
child, R.W., was born after only twenty-six weeks of gestation and testing identified opiates in
his umbilical cord. Due to the complications from his birth, the child remained hospitalized until
October of 2015. While the child was hospitalized, the DHHR provided parenting services and
transportation to petitioner and the father. Despite the DHHR’s efforts, petitioner continued to
test positive for drugs and failed to fully utilize the services offered. As a result, the DHHR filed
an abuse and neglect petition against petitioner and the father in October of 2015 that alleged
petitioner abused and neglected the child by virtue of her substance abuse and failure to visit the
child enough to form a bond during his hospitalization.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).




                                                 1

        In December of 2015, the circuit court held an adjudicatory hearing, during which
petitioner stipulated to abusing drugs while pregnant with the child. The circuit court granted
petitioner a post-adjudicatory improvement period that was later extended, despite petitioner’s
positive drug screens.

        In June of 2016, the circuit court held a status hearing and extended petitioner’s
improvement period again. At the time, petitioner was attending inpatient substance abuse
treatment. The following month, petitioner successfully completed the inpatient program.
However, three days after completing the program, petitioner tested positive for alcohol. She
then tested positive for alcohol again the following month. Moreover, petitioner refused to
submit to multiple drug screens between September of 2016 and November of 2016. Further,
petitioner failed to follow up with intensive outpatient treatment, as recommended by the
inpatient program. The circuit court held a status hearing in September of 2016, during which the
DHHR moved for the matter to proceed to disposition due to petitioner’s noncompliance with the
terms of her improvement period.

         In November of 2016, the circuit court held a dispositional hearing. The DHHR presented
testimony from a caseworker regarding petitioner’s failure to fully complete substance abuse
treatment, including her failure to follow the recommendations of her inpatient substance abuse
program upon her release. Further, petitioner admitted that she failed to comply with several of
the terms and conditions of her improvement period, including her failure to attend outpatient
substance abuse treatment and Alcoholics Anonymous meetings and to submit to drug screens.
Additionally, the caseworker testified that the DHHR offered petitioner transportation assistance,
but that she failed to utilize this service. Petitioner confirmed that she failed to take advantage of
the DHHR’s transportation services. Further, evidence indicated that petitioner failed to submit
to a psychiatric assessment to determine treatment for her various mental health issues.
Additionally, the circuit court heard evidence concerning petitioner’s request to move the child
closer to the Beckley, West Virginia, area. According to the DHHR, the child’s serious medical
needs, including administration and monitoring of oxygen, monitoring of swallowing to avoid
aspiration, and other therapeutic services, required that he remain in his foster placement
throughout the proceedings so that he would be in close proximity to the doctors rendering his
care. As such, the DHHR refused to move the child from the stability of the foster home during
the proceedings. Moreover, the DHHR argued that petitioner’s request to move the child
illustrated her limited understanding of the severity of the child’s condition. During the hearing,
petitioner moved for an improvement period as disposition. Ultimately, the circuit court denied
petitioner’s motion for a new improvement period and terminated petitioner’s parental rights to
the child.2 It is from the dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:



       2
        Petitioner’s parental rights to the child were terminated below, while the child’s father
voluntarily relinquished his parental rights in July of 2016. The child currently resides in a foster
home with a permanency plan of adoption therein.



                                                  2

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). Upon our review, the Court finds
no error in the proceedings below.

        On appeal, petitioner argues that by denying her request to move the child to the Beckley,
West Virginia, area, the DHHR failed to make reasonable efforts to reunify the family.
According to petitioner, requiring her to move back to Jefferson County upon her completion of
inpatient substance abuse treatment resulted in returning her to an environment in which she
could not remain free of drugs and alcohol. She further argues that living in Jefferson County
presented transportation issues that were not at issue in Beckley. The Court, however, finds no
merit to these arguments.

        To begin, the request to move the child from the stability of his foster home and the care
of the medical professionals attending to his numerous medical conditions indicates petitioner’s
lack of appreciation for the seriousness of the child’s medical needs. While petitioner argues that
doctors near Beckley could have provided similar care for the child, we find that this argument
ignores the fact that remaining in the foster home was clearly in the child’s best interests. The
record shows that the child’s foster family provided him with excellent care, including the
monitoring of oxygen and swallowing, in addition to generally attending to the child’s
heightened needs. Moreover, it is important to note that the DHHR’s refusal to move the child
had no bearing on petitioner’s willful failure to participate in the services offered below. While
petitioner makes much of the transportation issues she suffered, the record is clear that the
DHHR not only offered to assist petitioner with transportation, but that she failed to take
advantage of such services. As such, petitioner’s argument that transportation issues led to her
noncompliance with services is disingenuous, as she could have easily remedied this problem by
accepting the DHHR’s assistance.

        Further, petitioner provided no evidence, other than her own self-serving statements, to
show how living in Jefferson County caused any of her failures to comply with the DHHR’s
services. On the contrary, it is clear that petitioner chose not to participate in these services, as
she refused to consistently submit to drug screens for approximately three months prior to the
dispositional hearing, undergo a psychiatric evaluation to determine appropriate treatment for her
mental health issues, and participate in outpatient substance abuse treatment. According to

                                                 3

petitioner, she qualified as an individual with a disability under the Americans with Disabilities
Act, 42 U.S.C. § 126. As such, this designation qualified her for additional time to comply with
services below. The Court, however, does not find this argument compelling. Given that
petitioner willfully refused to comply with the services offered below, it is unclear how
additional time would have resulted in her compliance, even if she had established that she was
entitled to protection under the ADA, which she did not. In fact, the record shows that the DHHR
took every possible step to accommodate petitioner’s many needs, including offering a
psychiatric evaluation to determine appropriate treatment for her mental health issues. Instead of
taking advantage of these services, petitioner complained of a lack of transportation while readily
admitting that she did not utilize the DHHR’s offered transportation to attend services. As such,
we find no error in this regard.

       West Virginia Code § 49-4-604(c)(3) states that a situation in which there is no
reasonable likelihood the conditions of abuse and neglect can be substantially corrected includes
one in which

       [t]he abusing parent . . . [has] not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare or life of the child .
       ...

While it is true that petitioner completed inpatient substance abuse treatment during the
proceedings below, she failed to comply with almost all of the DHHR’s requirements upon her
completion of that program. As such, the record supports the circuit court’s findings that there
was no reasonable likelihood petitioner could substantially correct the conditions of abuse and
neglect in the near future and that termination of her parental rights was necessary for the child’s
wellbeing. Pursuant to West Virginia Code § 49-4-604(b)(6), circuit courts are directed to
terminate parental rights upon such findings. We have also held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, W. Va.Code [§]
       49-6-5 [now West Virginia Code § 49-4-604]. . . may be employed without the
       use of intervening less restrictive alternatives when it is found that there is no
       reasonable likelihood under W. Va.Code [§] 49-6-5(b) [now West Virginia Code
       § 49-4-604(c)] . . . that conditions of neglect or abuse can be substantially
       corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W.Va. 558, 712 S.E.2d 55 (2011). Because the record is clear that
it was petitioner’s willful refusal to participate in services, not the DHHR’s refusal to relocate the
child, that resulted in the termination of her parental rights, we find no error in this regard.

        Finally, petitioner argues that the circuit court’s findings at disposition were insufficient.
We do not agree. According to West Virginia Code § 49-4-604(b)(6)(C)(iv), a circuit court’s
dispositional order shall include findings that address “[w]hether or not the [DHHR] made

                                                  4

reasonable efforts to . . . reunify the family, or some portion thereof, including a description of
what efforts were made or that those efforts were unreasonable due to specific circumstance . . .
.”3 Here, the circuit court spent several paragraphs in its dispositional order outlining the various
services the DHHR offered petitioner during the proceedings below, including the offered
psychiatric and outpatient substance abuse treatments, before finding that the DHHR made
reasonable efforts to reunify the family. While it is true that the circuit court’s order does not
contain findings as to why relocating the child was inappropriate, such findings were
unnecessary to satisfy the statutory requirement of setting forth the ways in which the DHHR
made efforts to assist petitioner in reunification with the child.

         Further, while it is true that the circuit court did not make specific findings concerning
petitioner’s motion for an improvement period as disposition, the record is clear that the circuit
court’s findings regarding disposition were sufficient in this regard. In order to be granted an
improvement period as disposition when a parent has previously had an improvement period,
West Virginia Code § 49-4-610(3)(D) requires that “the [parent] demonstrate[] that since the
initial improvement period, the [parent] has experienced a substantial change in circumstances.
Further, the [parent] shall demonstrate that due to that change in circumstances, the respondent is
likely to fully participate in the improvement period . . . .” Here, petitioner could not satisfy
either burden, as evidenced by the circuit court’s findings. Petitioner had not experienced a
substantial change in circumstances, given that she continued to either avoid or fail substance
abuse screens shortly before the dispositional hearing. Moreover, given the circuit court’s
extensive findings regarding her inability to substantially correct the conditions of abuse and
neglect in the near future, it is clear that petitioner could not show that she was likely to fully
participate in an improvement period. As such, it is clear that the circuit court’s dispositional
order contained the requisite findings of fact.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 14, 2017, order is hereby affirmed.
                                                                                     Affirmed.

ISSUED: September 25, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker

       3
        Petitioner also argues that the circuit court failed to make appropriate findings under
West Virginia Code § 49-4-604(b)(5)(C). However, the circuit court did not impose disposition
under West Virginia Code § 49-4-604(b)(5), but instead under subsection (b)(6). As such, this
code section is inapplicable to the current matter.



                                                 5